Citation Nr: 1234648	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for headaches. 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  He served in Vietnam and was awarded the Purple Heart Medal with two stars. 

These matters come before the Board of Veterans' Appeals  (Board) from a February 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for headaches (also claimed as fatigue) and bilateral hearing loss and awarded 10 and 0 percent disability ratings, respectively, effective March 31, 2006.  

In June 2009, the Veteran testified at a before a hearing officer at the RO; a transcript of that hearing is of record.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue on appeal.

The issue of entitlement to an initial increased rating for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the appeal period, the Veteran's hearing acuity at the very worst is shown to manifest a Level I hearing acuity bilaterally.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2009 DRO hearing.  During the DRO hearing, the Veteran reported that he was seen for a hearing evaluation in 2006 at both East Orange and Lyons VA Medical Centers (VAMCs).  Such treatment records have been associated with the claims file.  There is nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances. 

Additionally, the Veteran was afforded VA examinations in November 2006, October 2008, and August 2009 that evaluated the severity of his bilateral hearing loss.  The Board finds that the VA examinations are adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the Veteran's bilateral hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the evidence does not show that his symptoms have materially worsened since the most recent evaluations.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Criteria & Analysis

The Veteran is seeking a compensable rating for his service-connected bilateral hearing loss.  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id. 

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c); 4.86.
When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A zero percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is I through IX; where hearing in the better ear is II, and hearing in the poorer ear is II to IV; or where there is level III hearing in both ears. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 10 percent evaluation is provided where hearing in the better ear is I and hearing in the poorer ear is X and XI; where hearing in the better ear is II and hearing in the poorer ear is V to XI; where hearing in the better ear is III and hearing in the poorer ear is IV to VI; or where hearing in the better ear is IV and hearing in the poorer ear IV to V.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  A 20 percent evaluation is provided where hearing in the better ear is III and hearing in the poorer ear is VII to XI; where hearing in the better ear is IV and hearing in the poorer ear is VI to VII; or where hearing in the better ear is V and hearing in the poorer ear V and VI.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.

Pertinent case law  provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).
Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Turning to the evidence of record, treatment records from East Orange and Lyons VA Medical Centers (VAMCs) show that the Veteran was fitted for a hearing aid (monaurally) in November 2006.  However, these records do not include an audiological evaluation for rating purposes. 

The Veteran underwent a VA audiological examination in November 2006 during which audiometric testing was performed.  He exhibited puretone thresholds, in decibels, as follows:

HERTZ	1000 		2000 		3000 		4000 	
RIGHT	10		25		20		45
LEFT		10		25		70		70

The puretone threshold average was 25 in the right ear and 44 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear.  

Again, at the time of the November 2006 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 25 decibels in the right ear, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 44 decibels in the left ear, with 96 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation. 

Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), or that his puretone threshold was 30 or lower at 1000 Hertz  and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a). 

On October 2008 VA examination, puretone thresholds, in decibels, as follows:

HERTZ	1000 		2000 		3000 		4000 	
RIGHT	5		20		15		40
LEFT		10		30		60		65

The puretone threshold average was 20 in the right ear and 41.25 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 94 percent in the left ear.  

At the time of the October 2008 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 20 decibels in the right ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 41.25 decibels in the left ear, with 94 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  Thus, again, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation. 

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), or that his puretone threshold was 30 or lower at 1000 Hertz  and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a). 


The Veteran was afforded another VA audiological examination in August 2009, which showed pure tone thresholds, in decibels, as follows:

HERTZ	1000 		2000 		3000 		4000 	
RIGHT	10		25		15		40
LEFT		10		35		65		65

The puretone threshold average was 43.75 in the right ear and 22.5, when rounded, in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.  

As noted above, at the time of the August 2009 VA audiological examination, the Veteran was shown to have an average puretone hearing loss of 43.75 decibels in the right ear, with 96 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Further, the Veteran was shown to have an average puretone hearing loss of 22.5 decibels in the left ear, with 100 percent speech discrimination, which translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  Thus, again, when applying Table VII, Diagnostic Code 6100, level I for the right ear and level I for the left ear equates to a zero percent disability evaluation. 

Again, Table VIA is not for application because the examination did not show that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), or that his puretone threshold was 30 or lower at 1000 Hertz  and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a). 

At the RO hearing, the Veteran reported that he only wore a hearing aid on his left ear.  He stated that as part of his job, he interviewed people all day and had to make sure that they were on his left side, since that was the side from which he could hear the clearest.  

Given that the claims file was reviewed by the VA examiners, and that all of the VA examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  Again, the Veteran has not clearly expressed, and the record does not otherwise show, any worsening of the disorder since the last examination. 

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report. Id. at 455.  In this regard, on November 2006 VA examination, the examiner noted that the Veteran believed that his hearing loss negatively impacted his lifestyle in that it decreased effective communication with family, friends, and co-workers.  On October 2008 VA examination, the examiner noted that the Veteran's hearing loss caused difficulty with "[u]nderstanding statements" at work.  The Veteran did not report any other negative impact of hearing loss on daily activities or occupational functioning.  On August 2009 VA examination, the examiner noted that the Veteran was not employed, but had hearing difficulty with occupational activities.  Other occupational effects included difficulty hearing in the presence of background noise.  Thus, the examiners are deemed adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and such fail to establish entitlement to a compensable rating here, as demonstrated above.

In summary, based on the most restrictive average puretone threshold findings from the VA examinations, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability evaluation.  There is simply no evidence to show that the Veteran meets the rating criteria for a compensable rating.  The Board acknowledges the contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss on his daily activities and occupation.  However, while he can describe the effects on his activities and occupation, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the VA audiological test results from the November 2006, October 2008, and August 2009 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular consideration 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Id. at 455. 

Again, in this case, the VA examiners adequately addressed the Veteran's functional effects of the Veteran's bilateral hearing loss disability in compliance with Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Nevertheless, although evidence has been considered in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation.  Thus, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Total Disability Rating Based on Individual Unemployability (TDIU)

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a TDIU due to service-connected disabilities (TDIU).  In this case, although the Veteran was unemployed at the time of the August 2009 VA examination, during his June 2009 RO hearing, he reported that he was a special investigator for an insurance company and a September 2009 VA examination report for another disability noted that the Veteran was a retired police officer and was currently working as an investigator for an insurance company.  At no point throughout the appeal period has it been alleged or shown that the Veteran's bilateral hearing loss, and/or his service-connected disabilities, combined, causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable evaluation for bilateral hearing loss is denied.


REMAND

During his June 2009 RO hearing, it was indicated that the Veteran sought treatment for his headaches at the East Orange VAMC since the last dated treatment records were associated with the claims file in January 2007.  Additionally in a September 2012 Written Brief Presentation, the Veteran's representative requested current records.  VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

During his hearing, the Veteran indicated that VA East Orange was the only place that he sought medical attention for his headaches.  However, he also reported that he sometimes went to the company nurse while at work so that he could lie down for 20 minutes due to his headaches.  Also, the transcript was not clear to what extent his headache disability was discussed with his civilian doctor.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records. If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2011).  A remand is also necessary to attempt to obtain any identified private treatment records.

During his June 2009 RO hearing, the Veteran reported that his headaches were not static and were increasing in frequency and intensity.  Also, in a September 2012 Written Brief Presentation, the Veteran's representative indicated that the Veteran's missing treatment records from 2009 reflected that the Veteran's headaches were increasingly worse.  While the Veteran was afforded a VA examination in September 2009, given the reports from the Veteran and his representative as to the progressive nature of his headaches, the record is unclear as to the current state of the Veteran's headache disability.  

A Veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).   The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination. Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and ask him to identify all relevant private treatment providers, to include the company nurse and civilian doctor discussed during the June 2009 RO hearing.  After securing appropriate authorization, obtain any treatment records.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  38 C.F.R. § 3.159 (2011).

Any negative search response must be noted in the record and communicated to the Veteran.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for headaches since January 2007 from East Orange VAMC and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file. 

3.  After completion of numbers 1 through 2 above, the Veteran should be afforded a VA examination to evaluate the severity of the service connected headaches.  The physical and Virtual claims file should be reviewed, and the examiner should note such review in the examination report or addendum.

The examiner should note whether the headaches are manifested by prostrating attacks, and if so, their frequency.  The examiner should also note whether the headaches cause severe economic inadaptability.  These findings are needed to rate the disability in accordance with the schedular rating criteria.

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that they contain the information and opinion requested in this remand and are otherwise complete.

5.  After undertaking any other development deemed essential in addition to that specified above, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


